Citation Nr: 1124506	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  04-31 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a neck disability.  

2. Entitlement to service connection for headaches.  

3. Entitlement to service connection for hydrocephalus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to May 1984.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2009, the Veteran testified in a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.  In December 2009, the Board denied a claim for an increased rating for a lumbar spine disability, reopened the claim for service connection for hydrocephalus and the issues on appeal were remanded by the Board for additional development.  


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record does not show that a cervical spine disability was present during service, manifested within one year of the Veteran's discharge from service; or that it was causally or etiologically related to any disease, injury, or incident during service. 

3. The competent evidence of record does not show that headaches were causally or etiologically related to any disease, injury, or incident during service or to a service-connected disability.  

4. The competent evidence of record does not show that hydrocephalus was causally or etiologically related to any disease, injury, or incident during service.  


CONCLUSIONS OF LAW

1. A cervical spine disability was not incurred in or aggravated by service; nor may it be presumed to be incurred therein.  38 U.S.C.A. §§ 1131, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2. Headaches were not incurred in or aggravated by service and were not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

3. Hydrocephalus was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in December 2002 that addressed the notice elements and was sent prior to the initial AOJ decision.  Another letter was sent in May 2004.  The letters informed the appellant of what evidence was required to substantiate the claims for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  In March 2006, a letter was sent to the Veteran including the notice provisions set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A final letter was sent in March 2010 containing the provisions for secondary service connection pursuant to the December 2009 Board remand.  

Although the VCAA duty to notify was satisfied subsequent to the initial AOJ decision, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued in February 2011, after the notices were provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA examinations in March and April 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinions obtained in this case were sufficient, as they were predicated on a full reading of the Veteran's service and post-service VA medical records.  They consider all of the pertinent evidence of record, the statements of the appellant, and provide an explanation for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Further, the Board finds that the RO complied with its December 2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

SERVICE CONNECTION 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2007). Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board has reviewed all the evidence of record.  The service treatment records show that in June 1980, the Veteran did not report problems with his neck or head.  He indicated that he did not have frequent or severe headaches.  In a medical examination in June 1980, the Veteran did not have head or neck problems.  His spine and head were clinically evaluated as normal.  The Veteran had complaints of headaches in service that were associated with viral infection.  In November 1983, the Veteran reported that he had back pain after striking his back on a hatch in a tank.  The pain was in the right buttock area and he was diagnosed with a muscle strain.  Throughout service, the Veteran received periodic treatment for low back pain.  On March 11, 1984, the Veteran had facial pain, ear ache and left facial swelling.  He was diagnosed with probable mumps.  He received continued treatment for mumps on March 21, 1984.  He returned to duty in April 1984.  In April 1984, the Veteran reported that he did not have frequent or severe headaches.  He specifically reported that he did not have a head injury.  He also reported that he had recurrent back pain.  The Veteran's spine and head were clinically evaluated as normal.  

Cervical Spine

The Veteran contends that a cervical spine disability is related to his service connected lumbar disability.  Alternatively, he asserts that it is related to injuries to his head in service.  

Currently, the Veteran has a cervical spine disability.  VA treatment records have diagnosed the Veteran with degenerative changes in the cervical spine.  A November 2001 x-ray of the Veteran's cervical spine revealed no fracture or dislocation.  The vertebral segments were aligned normally.  There were some changes of spondylosis involving the inferior end plate at C5 and the superior end plate at C6.  Disc spaces appeared normal.  A March 2003 x-ray of the Veteran's cervical spine revealed some narrowing of the intervertebral disc at the C4-C5 level which was more marked in comparison to the November 2001 examination.  Spurs were noticed from the margins of C4-C5.  The height of the vertebral bodies appeared unremarkable.  The alignment appeared unremarkable.  The vertebral soft tissue space was normal.  The impression was some degenerative changes in the cervical spine, especially in the C4-C5 region.  

In a March 2003 VA Compensation and Pension Examination, the Veteran was diagnosed with degenerative joint disease of the cervical spine, especially at C4-C5, confirmed by x-ray.  

In a March 2010 VA Compensation and Pension Examination, the VA examiner reviewed the claims file and medical records.  The Veteran reported that he had two blows to the head in service and he began to experience upper neck pain.  The Veteran reported that the pain had been constant and progressive since service.  After physical examination and review of x-rays, the Veteran was diagnosed with cervical spine degenerative disc disease.  The examiner opined that the Veteran's cervical spine degenerative disc disease was as likely as not caused by or related to injury in service.  The rationale provided was that injury or trauma to the spine has been shown in medical literature to be an etiologic factor in the development of degenerative disease.  

The Board acknowledges that the March 2010 VA opinion supports the Veteran's claim for service connection.  It is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  The courts have provided guidance for weighing medical evidence.  For example, a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence.

In this case, the VA opinion was based on an inaccurate factual premise and is, therefore, not probative.  The Veteran contends that he sustained two separate head injuries in service.  The service treatment records, however, do not support this contention.  Not only do the service treatment records not contain treatment for a head injury, but the Veteran also reported that he did not have a head injury in service when he separated from service in 1984.  In this case, the VA examiner relied on the Veteran's recited history of head injuries in service and based the positive opinion on that erroneous factual basis.  As such, the Board finds that the VA examination is not probative.  

Based on the foregoing, the Board finds that service connection is not warranted.  Initially, the Board notes that there is no medical evidence depicting symptoms of or a diagnosis of degenerative disease of the cervical spine within one year after separation from service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Additionally, although there is a current diagnosis, the service treatment records do not show a chronic disability in service.  Even if the Board were to afford the Veteran the benefit of the doubt that there were injuries or incidents in service as he described, the service treatment record do not show treatment for a head injury.  Further, the Veteran reported that he did not have a head injury upon separation from service and the separation examination does not show a cervical spine disability.  Therefore, even after affording the Veteran the benefit of the doubt, a chronic disability was not shown to have been incurred in service.  

Further, the evidence of record does not show that there was continuity of symptomatology since service.  After service, the Veteran filed for service connection for his lumbar spine disability.  He did not assert at that time that he also had a cervical spine disability.  He did not have complains of neck pain, but only of low back pain.  The Board notes that the Veteran is competent to report his symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Moreover, although lay persons are competent to describe any such symptomatology, they are not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). See also 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  

In this case, however, his current statements that he has had neck pain since service are contradicted by the remaining evidence of record.  The Veteran's own statements when he separated from service and in VA examinations shortly after service do not show neck pain.  The Board finds that the inconsistent statements weigh against their credibility.  The Board also notes that at the time of the examination for his lumbar spine, there was no reason for the Veteran to be less than forthright with his symptoms.  For these reasons, the Board finds the Veteran's assertions of continuity to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

The Board also notes that the evidence of record does not show a nexus between the current cervical spine disability and an incident service or to the service-connected lumbar spine disability.  There are no other opinions besides the VA examiner's opinion showing that his cervical spine disability is related to service.  Likewise, there is no medical opinion, in spite of numerous treatment records associated with the claims file, showing that his cervical spine disability is related to his lumbar spine disability.  

While the Board acknowledges that lay statement could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's cervical spine disability and his service-connected lumbar spine disability to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements regarding a nexus between his current cervical spine disability and an incident in service or to his lumbar spine disability to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board has considered the available evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show an injury in service, a chronic disability in service, continuity of symptomatology or a nexus between the current disability and service or to a service-connected disability.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for the cervical spine disability is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Headaches and Hydrocephalus

The Veteran contends that he incurred injuries to his head in service which caused his headaches and hydrocephalus.  The medical records consistently set forth the Veteran's reported history of head injuries in service.  The Veteran reported that he initially struck his head on a tank while in the service in 1984.  As a consequence, he sustained an onset of a nosebleed and ear swelling which lasted for 8 weeks.  Following that, he sustained constant headaches and a pressure feeling in his head.  In 1986, he developed a right sided Bell's palsy and a CAT scan of his head revealed hydrocephalus.  Subsequently, the Veteran underwent several insertions and modifications of a shunt.  

In a letter dated in February 1994, a private physician found that the Veteran had a severe brain injury in service that was initially misdiagnosed and hydrocephalus was found more than a year after the injury.  In a letter in January 2003, a private physician from a neurosurgical institute found that the hydrocephalus was a result of a head trauma prior to surgery in 1998.  

In a March 2003 VA Compensation and Pension Examination, the VA examiner reviewed the claims file and physically examined the Veteran.  After reviewing the Veteran's history of reported head injury in service, his back injury in service, the current diagnosis and treatment as well as his current complaints, the examiner diagnosed with Veteran with normal pressure hydrocephalus, unknown etiology, status post multiple shunt procedures.  He was also diagnosed with headaches and vascular tension headaches.  The examiner noted that the Veteran felt that he had a significant head injury in service in a tank, which caused him to not lose consciousness, but caused some swelling of his lips and gums and bleeding from his nose and ears.  The examiner noted that the claims file was reviewed and no evidence was present of a head injury in service.  There was also no documentation of any bleeding from the nose or ears, or loss of consciousness.  The examiner noted that the Veteran did not have a history of meningitis, birth trauma, other head trauma, subarachnoid hemorrhage or other factors that can contribute to normal pressure hydrocephalus.  He was also not diagnosed with hydrocephalus as a child.  The examiner concluded that the etiology of the hydrocephalus could not be definitively stated or whether his hydrocephalus was any time symptomatic with the usual triad associated with normal pressure hydrocephalus.  The examiner noted that the Veteran did not have apractic gait, incontinence or dementia.  The Veteran's current neurosurgeon felt that the shunt was adequately functioning.  Further, his headaches began around the time of his diagnosis of normal pressure hydrocephalus and are at least as likely as not related to normal pressure hydrocephalus.  

In a January 2008 VA treatment neurology note, the Veteran had complaints of headaches.  It was noted that he had normal pressure hydrocephalus.  The Veteran had headaches which were unchanged over the years.  

In an April 2010 VA Compensation and Pension Examination, the claims file was reviewed.  The examination was performed by a neurology physician's assistant and cosigned by a neurologist.  The Veteran reported that his headaches began in 1983.  He reported two blows to his head, the first of which the Veteran reported was not significant and caused no ill effects.  He reported that his headaches began within days of a second head injury due to a fall inside a tank.   The Veteran reported that he woke up with dried blood in his mouth for approximately 8 weeks.  He sought treatment and was told that he had the mumps.  The Veteran asserted that he was misdiagnosed.  The examiner noted that the service treatment records revealed that on two separate evaluations in March 1984, there was swelling of the bilateral parotid glands and bilateral testicular swelling with bilaterally erythematous tympanic membranes and erythema of the external auditory canals.  There examiner also noted that there was no supporting documentation of a head injury, headaches, or blood in the mouth.  There was also no documentation of complaints of headaches or treatment for headaches anywhere in the service treatment records.  There was no brain imaging documented in the service treatment records and according to the Veteran, no image of the brain was done during active service.  

Regarding hydrocephalus, the examiner noted that in 1986, two years after discharge, the Veteran developed a right Bell's palsy and as part of that workup had a CT scan of the head, revealing significant hydrocephalus.  In 1987, a private neurosurgeon inserted a right ventriculoperitoneal shunt, which was ultimately removed.  Following the removal of the shunt, the Veteran was complaining of headaches, feeling dizzy, nausea and vomiting.  Another shunt was inserted in 1992, which became infected and was removed.  Again, the Veteran was without a shunt and began complaining of pressure in his head, poor coordination, erectile dysfunction and incontinence.  In 1994, a repeated CT scan of the head revealed ventriculomegaly and a cisternogram was suggestive of a communicating hydrocephalus.  There was a shunt revision and the Veteran continued to complain of persistent dizziness, personality changes, headaches, nausea.  In 2002, a shuntogram was performed showing normal function of the shunt, with persistently large ventricles.  

After physical examination, the impression was chronic daily headaches with some features of migraine.  There was no documentation in the service treatment records of headache complaints.  The examiner found that the headaches seemed to fit a mixed tension vascular headaches and there was some concern that the daily portion may represent an analgesic overuse headaches due to the Veteran's daily use of analgesics for his multiple pain issues.  It was the examiner's opinion that it was unlikely that his headaches were related to service or any to other service-connected disability because there was no documentation of headache problems during service.  

The examiner also noted an MRI in 1991 of the Veteran's brain which documented massive dilation of the lateral ventricles and to a lesser degree the 3rd ventricle.  There was no abnormal signal arising from the brain.  It documented an enlargement of the posterior aspect of the lateral ventricles which indicated that the large ventricles were most likely related to a developmental dysgenesis of the corpus callosum, rather than an event causing an acquired hydrocephalus.  The examiner acknowledged that the Veteran reported that he was told that there had been bleeding in the brain at some time which caused his hydrocephalus.  However, the examiner found that there was no documentation in the Veteran's service records of a significant head injury or bleeding in the brain.  The examiner also noted that congenital dysgenesis can be the cause of ventricular enlargement without other contributing factors.  

It was the VA examiner's opinion that the Veteran had a well documented ventriculomegaly and the MRI clearly documented that the Veteran had a developmental dysgenesis of the posterior aspect of the corpus callosum.  This congenital development with reported hydrocephalus would be unrelated to any service related injury or to his other service-connected disabilities.  There was no evidence in the records that that Veteran manifested any findings suggestive of hydrocephalus in service.  

The VA treatment records and private medical records were also reviewed.  They revealed a history of hydrocephalus since 1987, controlled with a shunt.  The medical records also show that there were multiple shunt revisions over 10+ years.  In these records, the Veteran consistently reported a history of head injury in service and claimed a misdiagnosis of mumps in service.  The VA and private treatment records did not show an opinion regarding etiology of the Veteran's headaches and provided that the etiology of hydrocephalus was unknown.  

Based on the foregoing, the Board finds that service connection is not warranted.  Although there has been extensive treatment for headaches and hydrocephalus, the evidence does not show that these conditions are related to service.  The Board notes, as depicted in the VA examination, that there was no evidence of a head injury in service.  There was no indication that a head injury was the cause of his swelling of the head in service, as alleged by the Veteran, which was diagnosed as mumps.  The Veteran did not report a head injury at the time of his complaints of swelling in service.  Further, there was no evidence of bleeding from the nose or ears in service.  In spite of treatment records spanning over a month in service, the Veteran never reported a head injury in service.  Moreover, the Veteran was discharged from service in May 1984, shortly after the alleged head injury occurred, and he specifically noted that he did not have a head injury in service in the separation examination.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Based on these inconsistencies and contradicting evidence, the Board finds that the Veteran's account of a head injury in service to be not credible.  

Moreover, even if the Board affords the Veteran the benefit of the doubt that there were the head injuries in service as he described, the separation examination does not show a head injury or headaches.  Therefore, a chronic disability was not shown to have been incurred in service as a result of any alleged head injury.  

Further, the evidence of record does not show that there was continuity of symptomatology since service.  The Veteran was discharged from service in 1984 and did not seek treatment for problems with his head until 1986 when he developed a right side Bell's palsy.  Between 1984 and 1986, the Veteran had VA examination and he did not report headache problems or pressure in his head.  Further, the Veteran does not assert that there was continuity; instead, he asserts that head injuries in service caused his problems that he developed in 1986.  
303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The evidence of record also does not show a nexus between the current headaches or hydrocephalus and service.  To that end, although the private medical records depict that the Veteran's headaches and hydrocephalus were due to a head injury in service, the Board finds that these opinions are not probative.  Not only do they not provide what, if any, VA treatment records were reviewed, they also are based on an inaccurate factual premise.  See Reonal, supra.  Clearly, these opinions referred to injuries sustained in service, without a review of service medical records.  As such, they are not competent.  Grover, supra.  These letters were not based on an accurate factual predicate as shown in the service treatment records.  As such, the Board finds that these opinions are not supported by clinical evidence of a head injury in service.  See Black, supra.  Therefore, the Board affords the private letters and opinions no probative weight.  

In contrast, the Board finds that the VA opinion is adequate.  It is based upon consideration of the Veteran's prior medical history and examinations, and also describes the disability, in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examination was also reviewed by a neurologist and a rationale was provided for the conclusions.  As such, the Board finds the VA examination probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner recognized that there was no factually basis for the Veteran's contention that he sustained two separate head injuries in service.  The VA opinion was based on an accurate factual premise and is, therefore, probative.  

Therefore, the competent evidence of record does not show a nexus between headaches or hydrocephalus and service.  There is no medical opinion showing that the Veteran's disabilities are related to service.  In fact, the examiner found that the headaches could have been related to use of analgesics and it was unlikely that they were related to service or to a service connected disability.  Further, hydrocephalus was shown by an MRI to be developmental and congenital.  As such, hydrocephalus was unrelated to any service related injury or to his other service connected disabilities.  Further, the Board notes that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2010); see also 38 C.F.R. § 4.9 (2010).  Additionally, the VA examiner held that the headaches were due to the Veteran's hydrocephalus.  As hydrocephalus is not service-connected and the remaining evidence of record does not show that headaches were caused or aggravated by any other service connected disability, secondary service connection is also not warranted.  See 38 C.F.R. § 3.310(a).  

In summary, the Board has considered the available evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show a head injury in service or a nexus between the current disabilities and service or to a service-connected disability.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for headaches and hydrocephalus is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for cervical spine degenerative arthritis is denied.

Service connection for headaches is denied.

Service connection for hydrocephalus is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


